Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 7/9/21, Applicant amended claims 1, 7-9, 13, and 17-18, canceled claims 6 and 16, and added new claims 21-22.  Claims 1-5, 7-9, 11-15, 17-18, and 20-22 are presented for examination.

Allowable Subject Matter
Claims 9, 11, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haahr et al (US 20050055341), hereafter known as Haahr, in view of Gebhard et al (US 20120124071), hereafter known as Gebhard.
With respect to claims 1 and 12-13, Haahr teaches:

performing clustering of the candidate queries based on a similarity between the candidate queries (paragraph 0041-0043 form clusters of term vectors from stored queries, clusters become refinement clusters that then become refinement queries); and 
providing an electronic device of the user with a final candidate query selected from each cluster of candidate queries as a recommendation query (paragraph 0043 identify queries as suggested refinements returned to user, paragraph 0044 refinement queries provided to user computer).
Haahr does not explicitly teach removing, from among the candidate queries, a portion of the candidate queries that overlap search queries included in the query history.  Gebhard teaches this with search terms that are added to a query are removed if they overlap with terms from a search history (paragraphs 0059-0060).  It would have been obvious to a person of ordinary skill in the art to have combined the removing function in Gebhard with the clustering of candidate queries in Haahr as Gebhard also generates a set of suggested search terms (paragraphs 0003, 0058) and the combination would provide the user with a more relevant search by not duplicating past search efforts on already-tried searches and wasting resources.
With respect to claim 2, all the limitations in claim 1 are addressed by Haahr and Bax above.  Haahr also teaches wherein the generating of the candidate queries comprises analyzing an ambiguity of the search query input from the user using the query history and the search result for each search query, and generating the candidate queries based on the ambiguity of the search 
With respect to claims 3 and 14, all the limitations in claims 1 and 13 are addressed by Haahr and Baz above.  Haahr also teaches wherein the generating of the candidate queries comprises generating an ambiguous candidate query for recommending other targets different from a target retrieved as the search result based on an ambiguity of the search query input from the user (paragraph 0027 generating candidate refinement queries may also be ambiguous, would target other results from the search input since not the same query as the search input).
With respect to claim 4, all the limitations in claims 1 and 3 are addressed by Haahr and Baz above.  Haahr also teaches wherein the generating of the candidate queries further comprises generating at least one of an attribute type candidate query for recommending attributes corresponding to the target retrieved as the search result, a related candidate query for recommending a related keyword associated with the search query, and a hot topic candidate query for recommending a hot topic target associated with the target retrieved as the search result (paragraph 0027 candidate refinement query can be based on related terms from term vectors in clusters).
With respect to claims 5 and 15, all the limitations in claims 1 and 13 are addressed by Haahr and Baz above.  Haahr also teaches wherein the candidate queries are generated using at least two recommendation logics among an ambiguous query recommendation logic for recommending other targets different from a target retrieved as the search result based on an ambiguity of the search query input from the user, an attribute type query recommendation logic for recommending attributes corresponding to the target retrieved as the search result, a related query recommendation logic for recommending a related keyword associated with the search 
With respect to claim 7, all the limitations in claim 1 are addressed by Haahr and Gebhard above.  Gebhard also teaches wherein the portion of the candidate queries is removed using at least one of a query history recommended to the user and a search query history directly input from the user (paragraph 0060 figure 2 remove terms based on search history from user 222).  It would have been obvious to a person of ordinary skill in the art to have combined the removing function in Gebhard with the clustering of candidate queries in Haahr to provide the user with a more relevant search by not duplicating past search efforts on already-tried searches and wasting resources.
With respect to claims 8 and 17, all the limitations in claims 1 and 13 are addressed by Haahr and Gebhard above.  Gebhard also teaches wherein the portion of the candidate queries removed includes a search query previously used by the user for a search using the query history (paragraph 0059 searches from search terms use search history to determine search terms so terms removed are also terms from searches using search history).  It would have been obvious to a person of ordinary skill in the art to have combined the removing function in Gebhard with the clustering of candidate queries in Haahr to provide the user with a more relevant search by not duplicating past search efforts on already-tried searches and wasting resources.

Relevant Prior Art

	Musgrove (US 20070282811) teaches searching for documents using a user query and adding alternative terms from other sources including a user’s history of past searches but terms can be removed by a user not according to overlapping with terms in a search history (paragraphs 0016-0017).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Haahr and Gebhard in further view of Bax et al (US 20150379134), hereafter known as Bax.
With respect to claims 21-22, all the limitations in claims 1 and 13 are addressed by Haahr and Gebhard above.  The combination of Haahr and Gebhard does not teach wherein the candidate queries are clustered using a K-mean algorithm that performs a division by K clusters based on the similarity between the candidate queries.  Bax teaches this in clustering queries using a K-means clustering algorithm (paragraph 57).  It would have bene obvious to have combined the use of K-means clustering in Bax with the clustering in Haahr for generating of refinement queries as Haahr is open to using other clustering algorithms (paragraph 0041) and a K-means algorithm uses term vectors for clusters of terms and cluster centroids which Haahr already uses (paragraphs 0041 and 0043 respectively) making the K-means algorithm an optimal design choice.



Responses to Applicant’s Remarks
	Regarding rejections of claims 1-5 and 12-15 under 35 U.S.C. 103 by Haahr in view of Bax, Applicant’s amendments overcome Haahrs and Bax’s teachings.  Examiner conducted another search of the prior art and found Gebhard, which he believes teaches the amended claims as shown in the new grounds of rejection above.
	The subject matter amended into claims 1 and 13 from canceled claims 6 and 16 is being rejected under 35 U.S.C. 102 for the first time, therefore Examiner makes this office action non-final.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        8/3/21